Citation Nr: 0301513	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (claimed as battle 
fatigue), and if so, whether the reopened claim should be 
granted.

(The issue of entitlement to service connection for right 
foot disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 
to January 1946.  His awards and decorations include the 
combat infantry badge.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran testified at a hearing before the undersigned 
Member of the Board in October 2002.  A transcript of that 
hearing has been associated with the claims folder. 

The Board is undertaking additional development on the 
issue of entitlement to service connection for right foot 
disability pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When the additional development is completed, the Board 
will provide any notice of the development required by 38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 1995, 
the RO denied service connection for a nervous condition.

2.  The evidence received since the May 1995 decision 
pertaining to the veteran's claim for service connection 
for a nervous condition is not cumulative or redundant of 
the evidence previously of record and is so significant by 
itself or in the context of the evidence previously of 
record that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West Supp. 1991 & 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent as to any 
diagnosis, complaint or abnormal finding pertaining to the 
veteran's psychiatric health.  Service connection for 
psychasthenia was denied in November 1947, as the RO 
determined that the disorder was not service incurred.  

The veteran submitted a claim of entitlement to service 
connection for a nervous condition in December 1994.  A VA 
psychiatric examination was conducted in April 1995.  The 
veteran's claims folder was not available for review.  The 
veteran reported that he was in the Pacific during World 
War II and fought as an infantryman.  He stated that he 
saw a lot of dead and remembered bombs falling around him.  
He indicated that after discharge he worked for more than 
31 years before retiring.  He reported having received 
treatment at the Columbia VA Medical Center (VAMC) after 
he was released from service but had not been treated 
since that time.  He denied problems with his memory or 
concentration, and denied suicidal or homicidal ideation.  
He denied feelings of nervousness or anxiety.  He endorsed 
occasional recollections of the war but denied recurrent 
distressing dreams, flashbacks or intense physiological 
distress upon exposure to events symbolizing the war.  He 
denied avoidant behaviors, diminished  interest in 
activities and feelings of estrangement.  He denied 
irritability or angry outbursts, difficulty concentrating 
and hypervigilance.  He endorsed a mild startle response.  
On examination, the veteran was alert and oriented.  His 
affect was bright and his behavior was negative for 
psychomotor agitation or retardation.  His thought process 
was linear and goal directed.  Attention and concentration 
were fair.  Insight and judgment were both good.  The 
impression was that the veteran did not suffer from PTSD 
or any other psychiatric diagnosis at that time.

In May 1995 the RO denied service connection for a nervous 
condition because the recent VA examination had not shown 
any psychiatric condition.  The veteran did not timely 
appeal that decision.

The veteran submitted a claim of entitlement to service 
connection for battle fatigue in March 2001.  He indicated 
that he had served as a heavy mortar infantry crewman 
during World War II at various places in the Pacific.  In 
a subsequent statement the veteran reiterated where he had 
served and indicated that he had not been able to forget 
those soldiers who had been killed or injured.

A February 2002 statement from the veteran's former wife 
indicates that the veteran had been confined at the VA 
hospital at Columbia for 35 days in 1946, due to a foot 
injury and battle fatigue.

The veteran testified before the undersigned Member of the 
Board in October 2002.  His representative pointed out 
that a private physician had diagnosed the veteran with 
asthenia in May 1947.  He also noted the statement from 
the veteran's former wife which indicated that the veteran 
had been treated at the Columbia VAMC for 35 days in 1946 
for foot injuries and battle fatigue.  The veteran 
testified that he had been involved in direct combat 
during his military service.  He stated that while in the 
Philippines, his patrol had come across two Japanese 
soldiers and had killed them.  He reported that he had 
first gone to sick call because he was nervous and 
worried, and could not eat.  He indicated that after 
service, he had gone to the Columbia VAMC for treatment.  
With respect to his current symptoms, the veteran stated 
that he had nightmares about his combat experiences and 
could not sleep through the night.  He indicated that he 
had been told that he had battle fatigue and that he had 
sought treatment from private physicians and had been 
given medication.  He denied knowledge of any post service 
medical evidence that could be obtained in support of his 
claim.

In conjunction with his hearing, the veteran submitted a 
written statement.  He wrote that he had been on patrol 
with a Philippine Scout when his group came upon two 
Japanese.  He indicated that the Japanese would not 
surrender, and they were killed.  He also stated that he 
had witnessed a hospital ship unloading dead and dying 
soldiers.  He noted that he suffered from sleep 
disturbances and that he sometimes had flashbacks.  A 
written statement from the veteran's wife indicates that 
she had been married to the veteran for 55 years.  She 
noted that the veteran had been treated for sleep 
problems, and that the veteran was nervous and emotional.  
She stated that the veteran had mood swings and thrashed 
about in bed.  She also indicated that in order to wake 
the veteran she had to call to him as opposed to touching 
him because if he was touched and awakened he might strike 
the person waking him.  

The veteran was seen at a VAMC mental health clinic 
subsequent to his hearing.  He was observed to describe 
the classic symptoms of PTSD and described several 
stressors, including the incident involving the killing of 
two Japanese soldiers.  The veteran reported that he had 
sought treatment at the Columbia VAMC in 1946 and had also 
gone to private physicians and been given all kinds of 
medication.  On examination, the veteran was alert and 
oriented, and made good eye contact.  His mood was 
anxious.  The veteran reported that he heard crickets all 
night long, secondary to a rapid-fire demonstration during 
service.  He indicated that he was a very light sleeper 
and that he dreamed about things that interrupted his 
sleep.  He endorsed intermittent suicidal ideation but 
stated that he never attempted it because of his wife.  
Insight and judgment were good.  The diagnosis was PTSD, 
and the examiner noted that the veteran had been in combat 
in the Pacific Theater and had been confronted with an 
event involving actual or threatened death or serious 
injury.  The examiner also noted that the veteran tried 
not to think about his combat experiences but did.  The 
veteran's Global Assessment of Functioning was 38.

II.  New and Material Evidence

The Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.

However, nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).

VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  Although the rule is 
generally effective November 9, 2000, the amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It 
does not apply to the veteran's claim to reopen, which was 
received long before that date. 

The evidence received since the Board's May 1995 decision 
includes the report of an October 2002 VA psychiatric 
examination, which discusses the veteran's combat 
stressors and indicates a diagnosis of PTSD.  This 
examination report is not cumulative or redundant of the 
evidence previously of record.  In addition, since this 
statement is competent evidence that the veteran currently 
carries a diagnosis of PTSD that is related to his claimed 
combat stressors, it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, it is new and material, and 
the veteran's claim is reopened.

III.  Reopened Claim

The VCAA and the regulations implementing it are also 
applicable to the veteran's reopened claim.  As explained 
below, no additional information or evidence is needed to 
substantiate the veteran's claim.

Service connection is granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

Although service records do not document the occurrence of 
the veteran's claimed combat stressors, the record 
establishes that the veteran engaged in combat with the 
enemy.  The Board has found the veteran's contentions with 
respect to the occurrence of his combat related stressors 
to be consistent with the circumstances of his combat 
service.  In accordance with 38 C.F.R. § 3.304(f), the 
Board has found the veteran's statements to be sufficient 
to establish that the occurrence of the veteran's claimed 
combat stressors.  Moreover, the medical evidence of 
record establishes that the veteran carries a current 
diagnosis of PTSD, and that the disorder is related to the 
veteran's combat service, to include the incident wherein 
the veteran and his patrol killed two Japanese soldiers.  
Accordingly, service connection is warranted for this 
disability.


ORDER

Entitlement to service connection for PTSD is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

